Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Claims 2, 3 and 5 are cancelled.  Claims 1 and 4 are currently amended.  Claims 6-8 were previously presented.  Claims 1, 4 and 6-8 are pending and have been fully considered.  Claim 1 is drawn to a product. Claims 4 and 6-8 are directed to a method.
Status of Previous Objections / Rejections
In view of the various amendments, Examiner withdraws the previous Specification and Claim Objection and the 35 USC §112 rejections.
Response to Amendment
This response is based on Applicant’s December 17, 2021 supplemental response after final action.  A previous After Final response was filed on November 30, 2021.  In the reply dated December 17, 2021, Applicant submitted a revised substitute specification to address the inconsistent and undefined ‘macromolecular complex’ and ‘complexing agent’ terminologies, which issue remained the prior After Final response.  Applicant also addressed the remaining clarity and grammar related issues.  See related Interview Summary.
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 11/30/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Terminal Disclaimer
The terminal disclaimer filed on November 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/270,695.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 4 and 6-8 are allowed.  Claims 1 and 4 are independent.  Claim 1 is the product claim and is as follows:  
Claim 1:  An electromagnetic ionic liquid, consisting of the following components by weight (wt.): 
18.5 wt.%-48.1 wt.% of an ammonia water, wherein an original concentration of the ammonia in the ammonia water is 10 wt.% - 26 wt.%, 
47.9 wt.%-77.5 wt.% of a diluent, 
1.6 wt.% of an EWT electronic water with -300 mV <ORP<-1000 mV and pH>13, 
2.4 wt.% of a complexing agent; 
wherein the diluent is distilled water; 
wherein the complexing agent is selected from one or more of potassium citrate, sodium citrate, potassium silicate, sodium silicate, and ethylenediaminetetraacetic acid; 
wherein the EWT electronic water is an aqueous solution obtained through EWT (Electronic Water Treatment) technology, and the ORP is an oxidation-reduction potential of the EWT electronic water. 

For the product claim, Examiner did not uncover all the structural details of the currently claimed invention in a single prior art reference.  Also, in full consideration of all structural and functional aspects of the claimed invention, said invention is not necessarily prima facie obvious in view of the prior art of record.  The method claim is at least commensurate in scope in that it requires the same product.
Moreover, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests an electromagnetic ionic liquid consisting of the recited  components by weight, or a method for preparing an electromagnetic ionic liquid with the claimed components.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hayden Brewster/
1/2/2022